Citation Nr: 1037548	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and PTSD.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

4.  Entitlement to an effective date earlier than September 15, 
2006, for the award of service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to September 1973.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Diego, California that denied the benefits sought on appeal.  
(Jurisdiction over the Veteran's case was subsequently 
transferred to the Denver, Colorado RO.)  This case was 
previously before the Board in September 2009 and January 2010 
when it was returned for further development.  The case was 
subsequently returned to the Board for further appellate review.  

Although the issue of service connection for PTSD was not 
characterized as new and material in the September 2009 remand by 
the Board, such claim was previously denied by the Board (in an 
April 2000 decision).  It has been recharacterized to reflect 
that the Board decision is final, and that new and material 
evidence to reopen the previously denied claim.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with a bipolar disorder, as 
well as PTSD.  Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal as indicated above to include 
bipolar disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1, 4-5 (2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

In a statement dated in October 2009, the Veteran's psychiatrist 
noted that the Veteran was unable to function in a work setting.  
As such, the issue of entitlement to a total rating on the basis 
of individual unemployability (TDIU) has been raised.  As this 
matter is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and PTSD on the 
merits, and entitlement to service connection for peripheral 
neuropathy of the upper extremities are addressed in the REMAND 
portion of the decision below.  



FINDINGS OF FACT

1.  In an unappealed April 2000 decision, the Board denied the 
Veteran's claim of entitlement to service connection for PTSD.  

2.  The evidence received since the April 2000 Board decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.

3.  In April 2010, prior to the promulgation of a decision in the 
appeal of the issue of entitlement to an effective date earlier 
than September 15, 2006, for the award of service connection for 
peripheral neuropathy of the lower extremities, the Board 
received notification from the Veteran, at his personal hearing, 
that a withdrawal of this appeal was requested.




CONCLUSIONS OF LAW

1.  The April 2000 Board decision that denied service connection 
for PTSD is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by the 
appellant regarding the issue of entitlement to an effective date 
earlier than September 15, 2006, for the award of service 
connection for peripheral neuropathy of the lower extremities, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, given that this decision grants the benefit sought on 
appeal, specifically the reopening of the previously denied claim 
for service connection, the Board finds that there is no 
prejudice to the Veteran even if there is any deficiency in the 
VA's "duty to notify" and "duty to assist" obligations.  As 
such, no further discussion of the VA's "duty to notify" and 
"duty to assist" obligations is necessary.  

New & Material Evidence

In an April 2000 Board decision, the Veteran was denied service 
connection for PTSD on the basis that there was no evidence that 
the Veteran served in combat, there was no evidence to 
corroborate the Veteran's reported exposure to rocket and mortar 
fire, and the preponderance of the evidence was against 
associating the Veteran's PTSD with his in service snake bite.  
At the time of the April 2000 Board decision the pertinent 
evidence of record included the Veteran's service medical 
records, records of treatment at the Vet Center, a response from 
the National Personnel Records Center, VA examination reports, 
dated in February 1994 and July 1999, and statements of the 
Veteran that his unit came under rocket and mortar attack in 
March and April 1971 while he was stationed in the Republic of 
Vietnam. 

The Veteran did not appeal the April 2000 BVA decision, and the 
April 2000 Board decision became final based on the evidence then 
of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for PTSD in September 2005.  
The pertinent evidence received subsequent to the April 2000 
decision includes the Veteran's testimony at a hearing before the 
BVA in April 2010.  The Veteran clarified that his unit, the 63rd 
Signal Battalion, came under rocket and mortar fire during the 
Veteran's first three months in the Republic of Vietnam, from 
February to April 1971.  In addition, the Veteran testified that 
he was in fear of death due to a snake bite.  The Board finds 
that the evidence submitted since April 2000 Board decision is 
new in that it was not associated with the claims folder prior to 
the April 2000 Board decision.  In addition, the Board finds that 
the evidence is material because it further clarifies the 
Veteran's reported stressors and, therefore, creates a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD.

Therefore, for the foregoing reasons, the Board finds that new 
and material evidence to reopen the claim of entitlement to 
service connection for PTSD has been received, and that the 
appeal is reopened.  However, as will be explained below, the 
Board is of the opinion that further development with respect to 
this issue is necessary prior to final appellate review on the 
merits

Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At his April 2010 hearing before the BVA, the Veteran 
specifically requested a withdrawal of his appeal for an 
effective date earlier than September 15, 2006, for the award of 
service connection for peripheral neuropathy of the lower 
extremities.  The transcript of the hearing is of record.  As 
such, the Veteran's request to withdraw his appeal of the issue 
of entitlement to an effective date earlier than September 15, 
2006, for the award of service connection for peripheral 
neuropathy of the lower extremities, has been reduced to writing.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As there remain no 
allegations of errors of fact or law for appellate consideration, 
the Board does not have jurisdiction to review the appeal 
regarding this issues and it is dismissed.


ORDER

As new and material evidence has been presented, the claim of 
service connection for PTSD is reopened, and to this extent only, 
the appeal is granted.

The claim for an effective date earlier than September 15, 2006, 
for the award of service connection for peripheral neuropathy of 
the lower extremities, is dismissed.



REMAND

The Veteran seeks entitlement to service connection for PTSD and 
entitlement to service connection for peripheral neuropathy of 
the upper extremities.

The Veteran contends that his acquired psychiatric disorder is 
due to his experiences in the Republic of Vietnam.  The Veteran 
has stated that for the first three months after he arrived in 
the Republic of Vietnam his unit, the 63rd Signal Battalion, was 
exposed to rocket and mortar fire while stationed at Camp Evans.  
In addition, the Veteran reports that he was in fear of dying due 
to a snake bite sustained while in service.

Review of the claims folder reveals that the National Personnel 
Records Center (NPRC) was requested to search morning reports and 
rosters for entries regarding the Veteran from February 1971 to 
December 1971.  The NPRC responded that the there were no records 
for the Veteran.  The Center for Research of Unit Records 
responded to a request for information that U.S. Army records 
"list an attack in 1971 at Phu Bai, the base area location of 
the 63rd Signal Battalion (Sig Bn), and attacks at Camp Eagle and 
Cam Ranh Bay are listed in 1971."  However, the response 
indicated that no further information could be provided without 
more specific information regarding the Veteran's unit 
designation to the company level and a narrower time frame.

The Veteran's service personnel records reveal that the Veteran 
arrived in the Republic of Vietnam in February 1971 and departed 
in December 1971.  The records reveal that the Veteran was 
assigned to the "63rd Sig Co 63rd Sig Bn."

To date, however, sufficient attempts to verify the Veteran's 
reported stressors by the Joint Services Records Research Center 
(JSRRC) has not been undertaken.  In this regard, the Board notes 
that although the Morning Reports and rosters for the period 
dated February 1971 to December 1971 were searched for entries 
regarding the Veteran, information regarding whether the 
Veteran's unit came under enemy rocket and mortar attack was not 
reported.  The Center for Research of Unit Records reported that 
Phu Bai, the base area of the 63rd Signal Battalion was attacked 
in 1971; however, there is no indication of when the attack took 
place or if the Veteran's unit was present at the base at the 
time of the attack. 

The Board notes that stressor verification requires that the 
Veteran provide, at a minimum, a stressor that can be documented, 
the location where the incident took place, the approximate date 
of the incident, and the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In 
this case, the Veteran has provided the approximate dates and 
locations of his reported stressors, as well as his unit of 
assignment at those times.  Additionally, as noted above, his 
personnel records reveals he was serving in the Republic of 
Vietnam at the time of all of his reported stressors (i.e., from 
February 1971 to December 1971).  Moreover, the Board finds that 
the stressors described by the Veteran could be verifiable 
insofar as they may be documented events.  However, regardless of 
whether these events are verifiable, additional efforts to 
corroborate his reported in-service stressors should be 
undertaken before the Board renders a decision in this case.  

The Board notes that, effective July 13, 2010, the regulations 
governing service connection for PTSD were amended to relax the 
adjudicative evidentiary requirements for determining what 
happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  

Moreover, the amendment provides that, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the Veteran has 
indicated that he feared hostile military or terrorist activity 
during service.  As such, the amended 38 C.F.R. § 3.304(f)(3) 
should be considered by the RO on remand.  

Here, regardless of whether the Veteran's PTSD stressors can be 
verified, because the Veteran has provided competent reports of 
witnessing stressful events during service, being fearful of 
hostile military or terrorist activity during service, and 
experiencing a continuity of psychiatric symptomatology since 
military service, (i.e., suicide attempts, etc.), the Board finds 
that an examination assessing whether he has a current 
psychiatric disorder that is related to service is necessary.  
See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, the Board again notes that the Court 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet.App. 1, 5-6 (2009).  

As for the claim for service connection for peripheral neuropathy 
of the upper extremities, in March 2007 the Veteran was afforded 
a VA examination regarding the nature, extent, onset and etiology 
the Veteran's reported of peripheral neuropathy of the upper 
extremities.  After examination the examiner stated that the 
Veteran's symptoms of numbness in the hands developed prior to 
the Veteran's developing of diabetes and that the Veteran had 
been treated surgically for bilateral carpal tunnel syndrome.  
The examiner rendered the opinion that the Veteran's numbness in 
the hands was attributable to the Veteran's carpal tunnel 
syndrome and not to his diabetes.  However, the examiner did not 
render an opinion regarding whether the Veteran's numbness in the 
hands was permanently aggravated by the Veteran's diabetes 
mellitus.

The Board notes that entitlement to service connection may be 
granted for a disability that is proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In addition, in Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007), the United States Court of Appeals for Veterans 
Claims explained that, even if not statutorily required to 
provide an examination, once VA undertakes the effort to provide 
an examination with regard to a service connection claim VA must 
provide an adequate one, or, at minimum, notify the claimant as 
to why an examination will not or cannot be provided.  See also 
Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  As such, the 
claim must be remanded the Veteran to be afforded another 
examination regarding his reported peripheral neuropathy of the 
upper extremities and for an opinion to be rendered regarding 
whether any peripheral neuropathy of the upper extremities 
disorder found to be present is aggravated by the Veteran 
service-connected diabetes mellitus.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should request that the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) provide any available 
information that might corroborate the 
Veteran's alleged in-service stressors from 
his time served with the 63rd Signal 
Battalion, including being subjected to 
rocket and mortar attack between February 
1971 and April 1971.  

2.  Following the receipt of a response 
from the JSRCC, the RO/AMC should prepare a 
report detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO/AMC should so state in its 
report.  This report is then to be added to 
the claims folder.

3.  After completing the above actions the 
Veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which may 
be present.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed, but should include psychological 
testing.  

The examiner is requested to express an 
opinion as to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, and 
if he meets such criteria, whether PTSD can 
be related to the stressor or stressors 
reported by the Veteran and established as 
having occurred during active 
service.  Additionally, the examiner should 
provide an opinion as to whether the 
Veteran's claimed stressor(s) is adequate 
to support a diagnosis of PTSD based on a 
fear of hostile military or terrorist 
activity during service, and whether his 
symptoms are related to the claimed 
stressor(s).  In doing so, the examiner 
should comment upon the results of VA 
examinations performed in February 1994 and 
July 1999, and the statements of the 
Veteran's physician dated in November 2006 
and October 2009, and the statement of Dr. 
R.M. dated in January 2007.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  Arrange for the Veteran to undergo an 
appropriate examination to determine the 
nature and etiology of any peripheral 
neuropathy of the upper extremities that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner should opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any peripheral neuropathy of the upper 
extremities is related to or had its onset 
during service.  If not, the examiner 
should opine as to whether it is at least 
as likely as not that any peripheral 
neuropathy of the upper extremities found 
to be present is secondary to or aggravated 
by the Veterans service-connected diabetes 
mellitus.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

5.  The RO/AMC should consider the amended 
regulations governing service connection 
for PTSD, effective July 13, 2010, in 
connection with the Veteran's claim. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


